Title: To James Madison from Edmund Pendleton, 3 May 1789
From: Pendleton, Edmund
To: Madison, James


My Dear Sir
Virga. May 3d. 1789.
I am obliged by yr. two kind favrs. of the 8th. & 19th. Past. I was indeed surprised, & in some measure Chagrined at the tardy Assembling of the members of the fœdral legislature, betraying a want of Zeal Which is rather unfavorable, tho’ it might, & I hope did, proceed from causes less reprehensible, & which may be manifested by future dilligence.
Before this time the Government will have been compleatly Organized by the qualification of the President & Vice President, to the former Gentn. you’l do me the favr. to present my most respectful Complts., & whilst I congratulate the Union upon his appointment & Acceptance, he has my most Cordial wishes for health & every felicity, particularly that of an easy, honourable & successful Administration, as I am sure it will be a wise & upright one—I can’t think of troubling him with a letter to convey this mite on the Occasion. The other Gentn. has my Esteem & good wishes, tho’ I had never the Honr. of an intimacy with him.
Our papers begin to retail your debates, which I am glad of, as it silences that part of Opposition which asserted our total Ignorance of every thing which should be done. Our Members I find shine, one placed in the Chair, & most of the others on the floor. I can’t help wishing your Proposition had Succeeded of making a temporary Provision for Revenue only, & that upon the former digested Plan, leaving the great regulating subject, as it may relate to encouraging American Manufactures, to be considered at more leisure than can now be afforded without Injury in delaying the necessary Revenue—amended, however, by Mr. Lawrence’s proposition of laying a certain per Cent on the cost, without Specifying any Articles, which however proper on the other consideration of the Subject, is not so simple & easy in the collection of revenue merely, (occasioning a long Catalogue of Articles in the adjustment between the Officer & importer instead of one line founded upon the Amount of the Invoice) and may Occasion loss in it, by the Merchts. directing their importations to Articles of the lower Class of duties. As you say the difficulties are adjusted as easily as could be expected, I hope this System is not much departed from. On the other great Subject, I will take the liberty of giving you my thoughts at some future day.
Difficult it is to reconcile our famous disqualifying Act with the promise of Gentn. to give no Obstruction to the new Government, since I can discover no end it has but to realize those high drawn pictures of War between the fœdral & State Judges, & the Officers of both emploied in levying Executions & Collecting taxes. But will it interfere with that law to direct Prosecutions in cases of seisure to be in a State Court, such as you can trust? and in the Genl. Judiciary System to allow the Appeals, under such Regulations as Congress may make, from Judgmts. of the State Courts, without appointing an Inferior Court in each? and to appoint the Collection of Internal taxes to be made by the State Collectors, on their Entring into bond wth. Security to yr. President, & being liable to be moved agt. in a State Court. I just hint this for consideration, without giving my Opinion either way.
Our State Elections seem as remarkably Anti, as those to Congress were Fœdral. You’l have heard of the noble Push yr. brother made at the Hero of Culpeper. I honour him for it, tho’ it seems he lost his Election & carried Mr. David Jameson by it. Mr. Henry is forced into service it is said against his request to be excused. My Complts. to yr. Colleagues. I am Dr. Sir Yr. mo. Affe. friend
Edmd Pendleton
